Exhibit 10.10
 
FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT AND
JOINT ESCROW INSTRUCTIONS


This First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions (the “First Amendment”) is entered into as of December 13, 2011, by
and between GameTech International Inc., a Delaware corporation (“Seller”), and
Kassbohrer All Terrain Vehicles, Inc., a Maine corporation, or its permitted
assignee (“Buyer”).  Buyer and Seller may be referred to individually as a
“Party” or collectively as the “Parties”.  All of the terms and conditions of
the Agreement unless expressly rewritten herein, shall remain in full force and
effect.


Whereas, Buyer and Seller are parties to a Purchase And Sale Agreement And Joint
Escrow Instructions (the “Agreement”) dated as of November 2, 2011;


Whereas, Buyer and Seller mutually desire to modify the terms of the Agreement
as set forth herein;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


 
1.
Amendments to Section 3 of the Agreement (Closing of Escrow). Section 3 of the
Agreement is hereby amended and restated in its entirety to read as follows:



 
3.
Closing of Escrow.  The terms “Closing” and “Close of Escrow” shall mean the
completion of the purchase, exchange of money and documents, delivery of an
executed and recordable Grant, Bargain and Sale Deed­ conveying the Property,
and delivery of possession of the Property to Buyer.  The Closing shall take
place through Escrow upon satisfaction (or waiver by the appropriate party) of
all conditions to Closing set forth herein on or before December 28, 2011 or
such later date as the parties may mutually agree in writing.  In connection
with the Closing and subject to the terms and conditions of this Agreement, the
Escrowholder will release to the Agent (as defined in the Lender Consent, as
defined in Section 7(b)) the Purchase Price funds, as required under the Lender
Consent, less all applicable Buyer credits, Seller costs, expenses, adjustments,
and pro-rations as set forth in this Agreement.



 
2.
Amendments to Section 5 of the Agreement (Costs and Pro-rations). Section 5 of
the Agreement is hereby amended and restated in its entirety to read as follows:




 
5.
Adjustments, Costs and Pro-rations.




 
(a)
Buyer and Seller each shall pay one-half (1/2) of all Escrow fees, recording
costs, and real property transfer taxes.




 
(b)
Seller shall pay the cost of a CLTA policy of the Title Policy referred to in
Section 6(b) below.  If Buyer or Buyer’s lender desire or require ALTA coverage,
a survey of the Property or any endorsements to a policy of title insurance,
such costs shall be incurred solely by Buyer.

 
 
Page 1 of 3

--------------------------------------------------------------------------------

 


 
(c)
Buyer and Seller shall each pay their own respective legal and accounting costs
outside of Escrow.



 
(d)
All real property taxes on the Property (based upon the latest available tax
information) shall be prorated through Escrow between Buyer and Seller as of the
Closing using the customary escrow procedures of Escrowholder.  Seller shall be
responsible for the payment of any bonds or encumbrances currently assessed to
the property, including any special assessments presently constituting a lien
against the property



 
(e)
The Escrowholder shall retain in escrow from the Purchase Price Funds, the sum
of Twenty-nine Thousand Dollars ($29,000.00) (the "Retention Amount") for the
improvements to the Property listed and described on Exhibit D (the
“Improvements”).  Upon completion of the Improvements and notice from the
parties, the Escrowholder shall pay, from the Retention Amount, any amounts due
to the contractor identified in Exhibit D, or such other contractor that is
mutually acceptable to the parties (the “Contractor”).  If the amount due the
Contractor, for completion of the Improvements, is greater than the Retention
Amount, the deficiency shall be remitted directly by the Buyer to the
Contractor.  The balance of the Retention Amount, if any remains after
completion of the Improvements, shall be remitted by the Escrowholder to the
Seller.  If the Contractor has not yet commenced work on the Improvements after
150 days from the Closing, the entire Retention Amount shall be remitted by the
Escrowholder to the Seller.  The forgoing 150 day period shall be subject to
reasonable extension in the event that weather conditions prohibit the
Contractor from commencing work on the Improvements.



 
(f)
At the Close of Escrow, Buyer shall receive a credit in the amount of Forty
Thousand Dollars ($40,000.00), representing the Security Deposit payable to
Buyer upon execution of and pursuant to the Lease Agreement.



 
(g)
All other costs or expenses not otherwise provided for in this Agreement, if
any, shall be apportioned or allocated between Buyer and Seller using the
customary escrow procedures of Escrowholder.



 
(h)
Prior to the Closing, Buyer and Seller shall review and approve the above
prorations.  If the actual amounts to be prorated are not then known, or if any
additional expenses are incurred after the date the prorations are made, the
prorations shall be made on the basis of the best evidence then available.  When
actual figures are later received, a cash settlement will be made between Seller
and Buyer.  All utility bills shall be prorated when the last bill incurred by
Seller is received.  The provisions of this paragraph shall survive the Closing.



 
3.
Miscellaneous.  This First Amendment sets forth the entire agreement of the
parties with respect to the subject matter hereof, and supersedes any prior oral
negotiations or agreements.  This First Amendment shall be binding upon and
shall accrue to the benefit of the parties and their successors and
assigns.  This First Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts of this First Amendment, taken together, shall
constitute but one and the same instrument.  Section and paragraph headings
contained herein are for reference only.  Any provision of this First Amendment
that is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

 
 
Page 2 of 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first written above.
 

“Seller”  “Buyer” GameTech International, Inc.,   Kassbohrer All Terrain
Vehicles, Inc., a Delaware corporation  a Maine corporation         By:
______________________________

 
Name: ____________________________  

 
Title: _____________________________ 
By: ______________________________

 
Name: ____________________________  

 
Title: _____________________________ 

 
 



 
Page 3 of 3